Exhibit 10.7

AMENDED AND RESTATED INVESTOR AGREEMENT

THIS AMENDED AND RESTATED INVESTOR AGREEMENT (this “Agreement”) is made and
entered into on the 17th day of December, 2008, and amends and restates the
Investor Agreement, dated as of July 20, 2007, by and between Électricité de
France International, SA, a French société anonyme (“EDFI”), and Constellation
Energy Group, Inc., a Maryland corporation (“Constellation”);

W I T N E S S E T H:

WHEREAS, in connection with previous joint venture discussions and as a
condition to such discussions, an affiliate of EDFI and Constellation entered
into a non-disclosure agreement, dated as of February 26, 2007 (the
“Nondisclosure Agreement”);

WHEREAS, in connection with such discussions, EDFI and Constellation, through
their respective affiliates, entered into a joint venture to participate in the
development, ownership and operation of new nuclear projects in the United
States and Canada and related activities (the “UniStar Joint Venture”) and are
concurrently herewith executing a transaction document pursuant to which, upon
consummation thereof, EDFI and Constellation will form a new joint venture to
own and operate the existing nuclear-powered generation facilities of
Constellation (the “Nuclear Joint Venture”);

WHEREAS, in connection with the UniStar Joint Venture, EDFI has acquired
beneficial ownership of 16,964,095 outstanding shares of Constellation common
stock, without par value (the “Constellation Stock”) and EDFI and Constellation
entered into that certain Investor Agreement, dated as of July 20, 2007 (the
“Original Agreement”);

WHEREAS, under the terms of the Nuclear Joint Venture, an affiliate of EDFI is
agreeing to acquire, upon the terms and subject to the conditions contained in
the transaction documents related to the Nuclear Joint Venture, 50% of the
membership interests (the “Designated Interest”) in Constellation Energy Nuclear
Group, LLC (“CENG”); and

WHEREAS, in connection with the execution of the transaction documents related
to the Nuclear Joint Venture, EDFI and Constellation have agreed to amend and
restate the Original Agreement in its entirety on the terms set forth herein.

NOW, THEREFORE, for and in consideration of the rights and obligations contained
herein, and for other good and valuable consideration, the adequacy of which is
hereby acknowledged, it is covenanted and agreed as follows:



--------------------------------------------------------------------------------

ARTICLE I

REPRESENTATIONS

Section 1.1 Representations of Constellation. Constellation hereby represents
and warrants to EDFI as follows:

(a) Constellation has all necessary corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement by Constellation have been duly and
validly authorized by all necessary corporate action of Constellation, and no
other corporate proceedings on the part of Constellation are necessary to
authorize this Agreement or the performance by Constellation of its obligations
hereunder.

(b) This Agreement has been duly and validly executed and delivered by
Constellation and, assuming the due authorization, execution and delivery hereof
by EDFI, constitutes a legal, valid and binding obligation of Constellation
enforceable against Constellation in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).

(c) The execution, delivery and performance of this Agreement by Constellation
do not and will not conflict with or violate (i) the articles of incorporation
or bylaws of Constellation, or (ii) any law, ordinance, rule, or regulation
applicable to Constellation.

Section 1.2 Representations of EDFI. EDFI hereby represents and warrants to
Constellation as follows:

(a) EDFI has all necessary corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution, delivery
and performance of this Agreement by EDFI have been duly and validly authorized
by all necessary corporate action of EDFI, and no other corporate proceedings on
the part of EDFI are necessary to authorize this Agreement or the performance by
EDFI of its obligations hereunder.

(b) This Agreement has been duly and validly executed and delivered by EDFI and,
assuming the due authorization, execution and delivery hereof by Constellation,
constitutes a legal, valid and binding obligation of EDFI enforceable against
EDFI in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

 

2



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement by EDFI do not and
will not conflict with or violate (i) the governing documents of EDFI, or
(ii) any law, ordinance, rule, or regulation applicable to EDFI.

(d) EDFI, each of its subsidiaries and, to the best of its knowledge, each of
its controlled affiliates (EDFI, its subsidiaries and controlled affiliates,
collectively, the “EDFI Group”), as of the date hereof, are the beneficial
owners (determined as hereinafter provided) of 16,964,095 shares of
Constellation Stock (which number does not include any investments made or
managed by outside asset managers with EDFI funds relating to contingent nuclear
liabilities, whether such investments have previously been made or are made in
the future (any such investments whenever made are hereinafter referred to as,
“Permitted EDFI Investments”)). EDFI has no control over the funds used by the
asset managers to make Permitted EDFI Investments. For purposes of this
Agreement, “controlled affiliate” shall mean any entity for which EDFI Group
would have the ability to direct the acquisition, disposition or voting of
Constellation Stock.

ARTICLE II

ACQUISITIONS AND DISPOSITIONS OF CONSTELLATION STOCK

Section 2.1 Acquisition of Constellation Stock. Until the expiration of the Term
(as that term is defined herein) of the Agreement, EDFI or any member of the
EDFI Group shall be permitted to acquire and hold shares of Constellation Stock
in the aggregate, of no more than 9.9% of the issued and outstanding shares of
Constellation Stock; provided, that (i) all such purchases made under this
Section 2.1 shall be done in such a manner as is consistent with then current
professional practices for the acquisition of shares of public companies, and
(ii) if after the date of the execution of this Agreement EDFI acquires a
subsidiary or controlled affiliate which owns Constellation Stock, EDFI shall
have sixty days to divest such Constellation Stock (and during such sixty-day
period (i) such Constellation Stock shall not be included in any calculations
under this Section 2.1 and (ii) such sales shall not be subject to the
limitations set forth in Section 2.3).

Section 2.2 Standstill.

(a) Except as otherwise provided herein, until the expiration of the Term of
this Agreement, without the prior written consent of Constellation, EDFI shall
not, and shall cause each member of the EDFI Group not to, singly or as part of
a group, directly or indirectly:

(i) acquire or propose to acquire (other than as a result of a stock split,
stock dividend or other recapitalization of Constellation) beneficial ownership
of any equity securities of Constellation (“Equity Securities”) or any rights to
directly or indirectly acquire any Equity Securities, except as contemplated by
Section 2.1;

 

3



--------------------------------------------------------------------------------

(ii) participate in any solicitation of proxies or become a participant in any
election contest with respect to Constellation;

(iii) seek, or offer or make any proposal to Constellation, its representatives
or any shareholder of Constellation, or otherwise make any public announcement
with respect to, (1) any merger of Constellation, consolidation or sale of all
or substantially all of the assets of Constellation, or a majority of the
outstanding shares of Constellation Stock, or any other form of business
combination involving Constellation, (2) any form of restructuring,
recapitalization, liquidation or similar transaction involving Constellation, or
(3) any proposal or other statement inconsistent with the terms of this
Section 2.2, except as specifically contemplated by the terms of this Agreement
or the agreements governing the UniStar Joint Venture or the Nuclear Joint
Venture;

(iv) join with any other parties to form a “group” with respect to Constellation
Stock, as determined pursuant to Section 13(d) of the U.S. Securities Exchange
Act of 1934, as amended;

(v) otherwise act, alone or in concert with others, to seek or offer to control
or influence, in any manner, the management, board of directors or policies of
Constellation, except as otherwise contemplated by the terms of this Agreement
or the agreements governing the UniStar Joint Venture or the Nuclear Joint
Venture (including the investment in the Series B preferred stock of
Constellation); or

(vi) enter into any agreement, disclose any intention or knowingly advise,
assist or encourage any other person to do any of the above.

Notwithstanding anything to the contrary in this Agreement, EDFI or any other
member of the EDFI Group may participate in any tender or exchange offer for
Constellation Stock as a seller or, subject to Section 3.3, vote any securities
owned by it at any special meeting of the holders of Constellation Stock to
consider any such business combination transaction. Notwithstanding anything in
Section 2.2 that may limit any communication or public announcement by EDFI,
EDFI shall be permitted to make any communication and public announcement
regarding the operation of, and its ownership interest in, the Nuclear Joint
Venture, subject only to the restrictions, if any, on communications and
confidentiality set forth in the Master Put Option and Membership Interest
Purchase Agreement, dated as of December 17, 2008, by and among Constellation,
EDFI, Électricité de France Development, Inc. and CENG.

(b) The restrictions set forth in Sections 2.1 and 2.2(a)(i), (iii) and (iv),
and the restrictions set forth in Section 2.2(a)(ii) solely with respect to the
solicitation of proxies for purposes other than an election of directors, shall
terminate upon the earliest to occur of:

(i) the public announcement by the Company of the commencement of a process to
solicit proposals to effect a change of control transaction;

 

4



--------------------------------------------------------------------------------

(ii) any third person or group other than EDFI and any of its affiliates or
associates (an “Offeror”) shall have made a filing with the FERC or the NRC to
increase its beneficial ownership of then outstanding shares of common stock, or
securities convertible into common stock, above 10%, and such Offeror is not,
and should not be considered, a passive investor as described in Rule 13d-1(c)
promulgated under the Securities Exchange Act of 1934, as amended;

(iii) the public announcement of entry by the Company into a definitive
agreement (including a letter of intent) with any Offeror with respect to a
transaction which, if consummated, would result in a change of control of the
Company or a sale of all or substantially all of the assets of the Company
(other than to a wholly owned subsidiary of the Company);

(iv) the issuance by the Company to an Offeror of shares of then outstanding
common stock, or securities convertible into common stock, which, when combined
with all other shares of then outstanding common stock beneficially owned by
such Offeror (assuming conversion by the Offer of such convertible securities),
either (1) represents twenty percent (20%) or more of the voting power
represented by all shares of then outstanding capital stock, or (2) or requires
shareholder approval under the rules of the New York Stock Exchange;

(v) a liquidation or dissolution of the Company;

(vi) the Company (1) voluntarily commencing any proceeding or a filing of any
petition seeking relief under Title 11 of the United States Code, Sections 101
et. seq. (the “Bankruptcy Code”) or any other federal, state or foreign
bankruptcy, insolvency, liquidation or similar Law, (2) applying for or
consenting to the appointment of a receiver, trustee, custodian, sequestrator or
similar official for such Person or for a substantial part of its property or
assets, (3) filing an answer admitting the material allegations of a petition
filed against it in any such proceeding, (4) making a general assignment for the
benefit of creditors or (5) taking any action for the purpose of effecting any
of the foregoing (provided that the mere consideration of any of the foregoing
is not deemed to be the taking of such action) or (7) becoming unable, admitting
in writing its inability or failing generally to pay its debts as they become
due; or

 

5



--------------------------------------------------------------------------------

(vii) an involuntary proceeding being commenced or an involuntary petition being
filed in a court of competent jurisdiction seeking (A) relief in respect of the
Company or of a substantial part of the property or assets of Company, under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (B) the appointment of a receiver, trustee,
custodian, sequestrator or similar official for such Person or for a substantial
part of the property of the Company or (C) the winding-up or liquidation of the
Company; and such proceeding or petition continuing undismissed for 60 days or
an order or decree approving or ordering any of the foregoing continuing
unstayed and in effect 30 days;

(viii) Receipt by the Company of a bona fide public proposal from an Offeror
with respect to a change of control transaction which is not rejected by the
Company’s Board of Directors within 20 days of receipt; or

(ix) The commencement by an Offeror of a tender offer or exchange offer that, if
completed in accordance with its terms, would result in a change of control
transaction that the Company’s Board of Directors either has recommended or has
not rejected within ten (10) Business Days of the announcement thereof.

Section 2.3 Dispositions of Constellation Stock. During the Term of this
Agreement, EDFI may sell, transfer or dispose of Constellation Stock, provided
it does so only in accordance with the volume and manner of sale limitations set
forth in Rule 144 of the Securities Act of 1933, as amended.

Section 2.4 Beneficial Ownership. For purposes of this Agreement, “beneficial
ownership” shall be determined in accordance with Rule 13d-3 under the U.S.
Securities Exchange Act of 1934, as amended.

Section 2.5 Constellation Issuances. If Constellation elects to consummate a
strategic transaction, alliance or investment that is within a framework
mutually developed by Constellation and EDFI, prior to such transaction,
alliance or investment Constellation and EDFI may agree that all or a portion of
the funding for such transaction, alliance or investment will be made by the
issuance of Constellation securities to a member of the EDFI Group in a form and
containing terms and conditions to be mutually agreed upon, which agreement the
parties acknowledge may entail amendments to this Agreement.

Section 2.6 Business Day. For purposes of this Agreement, “Business Day” means
any day between Monday and Friday, inclusive, that is not a day on which banking
institutions in New York, New York or Paris, France are authorized or obligated
by law or executive order to close.

 

6



--------------------------------------------------------------------------------

ARTICLE III

OBSERVER; DIRECTOR NOMINEE; VOTING; COMMERCIALLY REASONABLE EFFORTS

Section 3.1 Observer on Nuclear Committee. For so long as each of EDFI (or any
of its affiliates or subsidiaries) and Constellation (or any of its affiliates
or subsidiaries) owns any membership interests in the UniStar Joint Venture, if
EDFI does not otherwise have a Director Nominee under the terms of Section 3.2,
EDFI shall be permitted to designate an observer to attend and participate in
all meetings of, and receive all materials distributed to, Constellation’s
Committee on Nuclear Power, provided, that such observer shall not be permitted
to attend any portion of a Committee on Nuclear Power meeting at which the
presence of such EDFI designated observer would contravene any governmental law,
regulation or clearance requirement.

Section 3.2 Director Nominee.

(a) Within two (2) Business Days following the date on which the sale of the
Designated Interest to EDFI or an affiliate is consummated, the number of
directors constituting the Constellation Board of Directors shall be
automatically increased by one (1) and, EDFI shall have the right to nominate
one (1) individual (herein referred to as the “EDFI Nominee”), and the Board of
Directors shall appoint such EDFI Nominee to such newly created directorship.
The EDFI Nominee so appointed shall serve until the next annual meeting of the
stockholders of Constellation and until his or her successor is elected and
qualifies. The Board of Directors shall cause Constellation to include the EDFI
Nominee in the slate of nominees recommended by the Board of Directors to the
holders of Constellation’s common stock for election at the 2009 annual meeting
of stockholders of Constellation and for reelection at every meeting thereafter
and shall use all commercially reasonable efforts to cause the election of the
EDFI Nominee, including soliciting proxies in favor of his or her election. In
the event the EDFI Nominee resigns, is unable to serve as a member of the Board
of Directors, is removed from the Board of Directors or fails to be elected as a
member of the Board of Directors at any annual stockholders meeting, EDFI shall
have the right to nominate another individual (a “Substitute Nominee”) and the
Board of Directors shall appoint such Substitute Nominee to fill the vacancy
created by the resignation or removal of the prior EDFI Nominee, at which point
such Substitute Nominee shall be deemed to be the EDFI Nominee. EDFI’s rights
hereunder with respect to the appointment of the EDFI Nominee shall be
terminated at such time as EDFI has transferred, sold or otherwise disposed of
its membership interests in CENG to a third party (and not to an affiliate) such
that its ownership interest in CENG is less than 25% of the outstanding
membership interests in CENG.

(b) For so long as such membership does not conflict with any applicable law or
regulation or listing requirement of the NYSE or any other applicable market (as
determined in good faith by the Board of Directors of Constellation) on which
Constellation Stock is listed for trading, the EDFI Nominee shall be entitled to
serve as a member of each committee of the Board of Directors, except for any
committee formed to consider a transaction between Constellation and the EDFI
Group or any member thereof.

 

7



--------------------------------------------------------------------------------

(c) If EDFI has not exercised its right to nominate a EDFI Nominee but is
entitled to do so pursuant to this Section 3.2, it may appoint a board observer
(the “Board Observer”) who shall have the right to attend and participate in all
meetings of, and receive all material distributed to, the Board of Directors,
but shall not be entitled to vote at meetings of the Board of Directors or any
committees thereof. The Board Observer shall be entitled to attend and
participate in each committee of the Board of Directors, except for any
committee formed to consider a transaction between Constellation and any member
of the EDFI Group. Constellation shall reimburse the Board Observer for all
costs and expenses reasonably incurred in connection with attending any meetings
of the Board of Directors or committees thereof. Notwithstanding the above,
Constellation has the right to withhold any information from the Board Observer
and to exclude the Board Observer from any meeting or portion thereof if access
to such information or attendance at such meeting, could:

(1) based on the advice of Constellation’s outside counsel, adversely affect the
attorney-client privilege between Constellation and its counsel;

(2) cause the Board of Directors to breach its duties; or

(3) result in a conflict between interests of Constellation, on the one hand,
and those of the Board Observer or its Affiliates, on the other hand.

Constellation will use its reasonable best efforts to ensure that any
withholding of information or any restriction on attendance is strictly limited
only to the extent necessary as set forth in the preceding sentence.
Notwithstanding anything in the foregoing to the contrary, Constellation shall
be entitled to take actions and establish procedures to the extent reasonably
required to restrict the access of the Board Observer to any restricted national
security data of Constellation or of any other person whose national security
data is in the possession or control of Constellation. The Board Observer shall
not have any authority to bind Constellation.

Section 3.3 Voting of Constellation Stock. EDFI shall vote any shares of
Constellation Stock that it beneficially owns in any manner that it chooses on
matters submitted for approval to the holders of Constellation Stock relating to
any of the following:

(a) any merger, acquisition, consolidation, share exchange, amalgamation or
similar business combination of Constellation, or sale of all or substantially
all of the assets, or of a majority of the outstanding shares of Constellation
Stock;

(b) any split-off, spin-off, recapitalization or any extraordinary transaction
involving the capital stock of Constellation;

 

8



--------------------------------------------------------------------------------

(c) Any amendment to the Articles of Incorporation (including and increase in
the authorized number of shares of capital stock) or the Bylaws of
Constellation;

(d) Any issuance of shares of capital stock submitted for approval to the
holders of Constellation Stock; or

(e) Any other extraordinary transaction for which shareholder approval is
required under the Maryland General Corporation Law.

On any other matters submitted to the holders of Constellation Stock (such as,
for example, annual election of director and approval of equity compensation
plans), EDFI shall (and shall cause each member of the EDFI Group to) vote any
shares of Constellation Stock that it beneficially owns in the manner
recommended by the Constellation board of directors.

Section 3.4 Cooperation. Constellation and EDFI each agree to use all
commercially reasonable efforts to facilitate the consummation of the
transactions contemplated hereby, including, without limitation, by taking
necessary actions to obtain antitrust approvals and facilitating obtaining any
necessary clearances so that an EDFI Nominee can attend all meetings of the
Constellation Board of Directors.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Effectiveness. This Agreement shall be effective as of the date of
this amendment and restatement. This Agreement replaces the Original Agreement
in its entirety and the Original Agreement is of no further force or effect.

Section 4.2 Term. The term (the “Term”) of this Agreement shall begin on the
date hereof, and (i) Section 3.2 shall survive until such time as EDF is not a
member of the Nuclear Joint Venture; and (ii) the remaining provisions of this
Agreement shall continue until July 20, 2012, provided, however, that Sections
2.1, 2.2, 2.3 and 3.3 shall be of no further force or effect following a change
of control of Constellation, and provided further, however, that this Article IV
shall survive until the latest to occur of the events described in clauses
(i) and (ii) of this Section 4.2.

Section 4.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 4.4 Dispute Resolution.

(a) In the event of any dispute arising out of or in connection with this
Agreement, including any dispute regarding existence, termination or validity,
each party shall

 

9



--------------------------------------------------------------------------------

have the right to have recourse to and shall be bound by the pre-arbitral
referee procedure of the International Chamber of Commerce in accordance with
its rules for a Pre-Arbitral Referee Procedure. All disputes arising under or in
connection with this Agreement (including as to existence, termination and
validity) shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce (the “Rules”) by three arbitrators appointed
in accordance with said Rules. The place of the pre-arbitral referee procedure
and of the arbitration procedure shall be New York, New York, United States of
America. The proceedings before the arbitral tribunal (including with respect to
the Pre-Arbitral Referee Procedure) shall be governed by the Rules. The rules of
law to be applied by the arbitral tribunal to the merits of the dispute shall be
the rules of laws of the State of New York. The language of the arbitration
shall be English. Evidence shall be provided in English and pleadings shall be
done in English. The arbitral tribunal shall render its decision within six
months from the date of signature of the terms of reference. Any decision or
award of the arbitral tribunal shall be final and binding upon the parties to
the arbitration proceeding. The Parties waive to the extent permitted by
applicable Law any rights to appeal or to review of such award by any court or
tribunal. The Parties agree that the arbitral award may be enforced against the
parties to the arbitration proceeding or their assets wherever they may be found
and that a judgment upon the arbitral award may be entered in any court having
jurisdiction thereof.

(b) Each party acknowledges that the other would not have an adequate remedy for
money damages in the event that any or all of the covenants contained in this
Agreement were not performed in accordance with their terms and therefore agrees
that the other party shall be entitled to other relief, including injunctive
relief and specific performance of such covenants, in addition to any other
remedy to which such party may be entitled. Notwithstanding any other provision
of this Section 4.4, EDFI and Constellation shall have the right to obtain
injunctive relief from any federal or state court located in the Borough of
Manhattan, City of New York. Each of EDFI and Constellation hereby irrevocably
consents to personal jurisdiction in any such action and to service of process
by mail in any manner permitted by the laws of the State of New York and agrees
that service of process by registered mail sent to its principal executive
office shall be effective service of process for such action, suit or proceeding
brought against such party in any such court, and waives any objection to venue
in any such New York court.

Section 4.5 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon Constellation and EDFI and their respective affiliates,
successors and assigns, including any successor to Constellation or EDFI of
substantially all of Constellation’s or EDFI’s assets or business. EDFI is
expressly permitted to assign any of its rights, interests and obligations
hereunder to an affiliate of EDFI to whom it may transfer its ownership
interests in its Constellation Stock. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

Section 4.6 Entire Agreement; Amendment. This Agreement shall constitute the
entire agreement between the parties with regard to the subject matter hereof,
provided, that nothing in this Agreement is intended to amend or modify in any
respect the terms and

 

10



--------------------------------------------------------------------------------

conditions of the Nondisclosure Agreement by and between EDFI and Constellation,
dated as of July 20, 2007, or the UniStar Nuclear Energy, LLC Operating
Agreement, dated as of July 20, 2007 and each shall continue in full force and
effect in accordance with its terms. No modification, amendment or waiver of
this Agreement shall be binding without the written consent of the parties
hereto.

Section 4.7 Waiver. It is understood and agreed that no failure or delay in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any further
exercise thereof or the exercise of any other right, power or privilege
hereunder.

Section 4.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but both of which shall constitute
the same agreement.

Section 4.9 Other Agreements. In the event (a) Constellation enters into a
similar agreement with a strategic or industrial shareholder who owns at least 5
percent of the issued and outstanding Constellation Stock, and (b) such
agreement is on terms which are materially more favorable to such shareholder
than the terms of this Agreement are to EDFI, then EDFI shall be deemed to have
the same materially more favorable rights and benefits of such other agreement
commencing on the effective date of such other agreement. In such event,
Constellation hereby agrees to amend this Agreement, as soon as practicable, but
in any event within ten (10) Business Days after the effective date of such
other agreement, to provide EDFI with the same materially more favorable terms.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.

 

CONSTELLATION ENERGY GROUP, INC. By:  

/s/ Charles A. Berardesco

Name:   Charles A. Berardesco Title:   Senior Vice President and General Counsel
ÉLECTRICITÉ DE FRANCE INTERNATIONAL, SA By:  

/s/ Daniel Camus

Name:   Daniel Camus Title:   Chairman

[Signature Page to Amended and Restated Investor Agreement]

 

12